                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DARRELL RASHARD EWING,

     Petitioner,             Civil No. 2:15-CV-10523

                             HONORABLE DENISE PAGE HOOD
v.                           CHIEF UNITED STATES DISTRICT JUDGE

JEFFREY WOODS,

     Respondent.
                                    /


 OPINION AND ORDER ON REMAND (1) DIRECTING THE CLERK OF
THE COURT TO REOPEN THE CASE, (2) MODIFYING THE TERMS OF
THE CONDITIONAL GRANT, (3) DENYING THE PETITION FOR A WRIT
 OF HABEAS CORPUS ON THE REMAINING CLAIMS, (4) DENYING A
 CERTIFICATE OF APPEALABILITY, AND (5) GRANTING PETITIONER
            LEAVE TO APPEAL IN FORMA PAUPERIS


     This case is before the Court on remand from the United States Court

of Appeals for the Sixth Circuit. The Court orders the Clerk of the Court to

reopen the case to the Court’s active docket. The Court modifies the terms

of its previous order granting a conditional writ of habeas corpus. The

Court denies the petition with respect to the remaining claims.

                               I. Background

     Darrell Rashard Ewing, (“Petitioner”), confined at the Kinross


                                        1
Correctional Facility in Kincheloe, Michigan, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, through his attorneys Phillip

D. Comorski and Byron Pitts, challenging his convictions for first-degree

murder, M.C.L. § 750.316, three counts of assault with intent to commit

murder, M.C.L. § 750.83, and possession of a firearm during the

commission of a felony (felony-firearm), M.C.L. § 750.227b.

      Petitioner was convicted following a jury trial in the Wayne County

Circuit Court. This Court recites verbatim the relevant facts relied upon by

the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See e.g. Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009):

      These consolidated appeals arise from a shooting at the
      intersection of Harper and Van Dyke, in the city of Detroit on
      December 29, 2009. At the time of the shooting, J.B. Watson and
      his girlfriend, LaRita Thomas, were in Thomas’s van along with
      Phillip Reed and Willie Williams. The van was stopped at the
      intersection of Harper and Van Dyke in Detroit for a traffic signal.
      Raymond Love testified that while driving on Harper, a turquoise
      vehicle turned onto Harper and the two vehicles drove side by
      side for a short while. Love identified the driver of the turquoise
      vehicle as Searcy. In that turquoise vehicle, there were also two
      other black males, one of which was later identified as Ewing.
      When Love reached the red traffic light at the Van Dyke
      intersection, the turquoise car pulled to the curb, staying back
      about six or seven car lengths. Ewing then exited the vehicle with
      a handgun drawn, approached Thomas’s van, and fired many
      shots into the rear of the van. After shooting, Ewing retreated to
      the turquoise car, which by that time had moved into the middle

                                        2
     of Harper, and the car left in the opposite direction on Harper.

     Watson died of injuries he received from the gunshot wounds.
     Reed was injured in the attack, with a bullet striking him in his left
     hand. Watson, Reed, and Williams are cousins and members of
     a gang identified as the Knock Out Boys (KOB). Searcy and
     Ewing were alleged to be members of a rival gang called the
     Hustle Boys.

People v. Searcy, Nos. 301751, 301758, 2013 WL 4609125, at *1 (Mich. Ct.
App. Aug. 29, 2013).

     Petitioner’s conviction was affirmed on appeal. Id., lv. den. 495 Mich.

935, 843 N.W.2d 200 (2014).

     Petitioner sought a writ of habeas corpus on the following grounds:

     I.     Petitioner’s due process rights were violated when the trial
            court failed to give the deadlocked jury instruction, thereby
            depriving petitioner of his federal constitutional rights of due
            process of law and a fair and impartial verdict, as
            guaranteed under the Fifth, Sixth and Fourteenth
            Amendments of the U.S. Constitution.

     II.    Petitioner was denied a fair trial and impartial jury
            under the federal constitution where, during jury
            deliberations, the jurors brought in extraneous
            information from Facebook and the internet about
            petitioner Ewing, Mr. Watson, gangs, and gang
            pecking orders, and the jurors used this information to
            convict petitioner Ewing.

     III.   Where Tyree Washington signed an affidavit after trial
            in which he confessed to the instant offenses, this
            newly discovered evidence requires that this petition
            be granted or, at least, that an evidentiary hearing be
            ordered.


                                        3
      This Court granted habeas relief on petitioner’s second claim, finding

that extraneous information had been brought into the jury room during

deliberations, that the jurors had used this information to convict petitioner,

and that the error was not harmless. This Court ordered the State of

Michigan to either conduct a new trial or release petitioner from custody.

This Court declined to address the other two claims. Ewing v. Horton, No.

2:15-CV-10523, 2017 WL 5564603 (E.D. Mich. Nov. 20, 2017).

      Respondent appealed to the Sixth Circuit. The Sixth Circuit affirmed

in part this Court’s decision, agreeing that extraneous information had been

used to convict petitioner. Ewing v. Horton, 914 F.3d 1027, 1030 (6th Cir.

2019). The Sixth Circuit, however, concluded that the proper remedy for

this constitutional violation would not be a new trial but would be granting a

writ of habeas corpus conditioned upon the state trial court conducting an

evidentiary hearing pursuant to Remmer v. United States, 347 U.S. 227,

229–30 (1954) to determine what impact, if any, this extrinsic evidence had

on the jurors’ decision. Id., at 1031-34. The Sixth Circuit remanded the

matter to this Court to issue an amended order granting habeas relief. The

Sixth Circuit also left it to this Court’s discretion whether to address

petitioner’s remaining claims. Id., at 1034.



                                       4
                               II. Discussion

      A. The Clerk of the Court is ordered to reopen the case.

      Federal courts have the power to order that a habeas petition be

reinstated in various contexts. See e.g. Rodriguez v. Jones, 625 F. Supp.

2d 552, 559 (E.D. Mich. 2009). In light of the fact that this case has been

remanded by the Sixth Circuit to this Court to amend the original order

granting habeas relief and to consider petitioner’s remaining claims, the

Court will reopen the petition and order the Clerk of the Court to reinstate

this case to the Court’s active docket.

      B. The Court Amends the Terms of the Conditional Grant.

      As per the directive from the Sixth Circuit, the original terms of the

order granting habeas relief dated November 20, 2017, are amended as

follows. The petition for a writ of habeas corpus is again granted on

petitioner’s second claim involving the use of extraneous influence. The

grant is conditioned upon the state trial court conducting an evidentiary

hearing on petitioner’s juror misconduct claim within 120 days of this

Court’s order and making a determination as to whether the extraneous

information had a prejudicial effect upon the jury’s verdict. If the judge so

finds, he or she shall order a new trial for petitioner. Ewing v. Horton, 914

F.3d at 1031-34.

                                       5
     C. The remaining claims.

                           1. Standard of Review

     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

     An application for a writ of habeas corpus on behalf of a person
     in custody pursuant to the judgment of a State court shall not
     be granted with respect to any claim that was adjudicated on
     the merits in State court proceedings unless the adjudication of
     the claim–
                    (1) resulted in a decision that was contrary to,
                    or involved an unreasonable application of,
                    clearly established Federal law, as determined by
                    the Supreme Court of the United States; or

                   (2) resulted in a decision that was based on an
                   unreasonable determination of the facts in light of
                   the evidence presented in the State court
                   proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a


                                      6
prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11.

      The Supreme Court explained that “[A] federal court’s collateral

review of a state-court decision must be consistent with the respect due

state courts in our federal system.” Miller-El v. Cockrell, 537 U.S. 322, 340

(2003). The “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’ and ‘demands that state-court decisions be

given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773

(2010)((quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997);

Woodford v. Viscotti, 537 U.S. 19, 24 (2002)(per curiam)). “[A] state

court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of

the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

(2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In order

to obtain habeas relief in federal court, a state prisoner is required to show

that the state court’s rejection of his claim “was so lacking in justification

that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S.

                                       7
 at 103. A habeas petitioner should be denied relief as long as it is within

 the “realm of possibility” that fairminded jurists could find the state court

 decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152

 (2016).

                         2. Claim # 1. The jury instruction claim.

         In his first claim, petitioner claims that his due process rights were

 violated when the trial court failed to give the deadlocked jury instruction,

 CJI 2d 3.12, after the jury indicated that they were unable to reach a

 verdict. Petitioner further alleges that failure to give the instruction lead

 some jurors to conduct outside research. Respondent contends that this

 claim is procedurally defaulted, as petitioner failed to object at trial.

         The Court notes that the Michigan Court of Appeals reviewed and

 rejected petitioner’s first claim under a plain error standard because

 petitioner failed to preserve the issue as a constitutional claim.1

         The AEDPA deference applies to any underlying plain-error analysis

 of a procedurally defaulted claim. See Stewart v. Trierweiler, 867 F.3d

 633, 638(6th Cir. 2017); cert. den. 138 S. Ct. 1998 (2018).

        1
           Respondent urges this Court to deny this claim on the ground that it is procedurally defaulted
because petitioner failed to object at trial. This Court notes that procedural default is not a jurisdictional
bar to review of a habeas petition the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). In addition,
“[F]ederal courts are not required to address a procedural-default issue before deciding against the
petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir.2003)(citing Lambrix v. Singletary,
520 U.S. 518, 525 (1997)). This Court believes it would be easier to proceed to the merits of the claim.

                                                       8
      The power of the writ of habeas corpus does not extend beyond the

application of federal law and the federal courts cannot intervene in order

to correct a perceived violation of state law. Estelle v. McGuire, 502 U.S.

62, 67-68 (1991); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987).

Furthermore, the burden of demonstrating that an erroneous instruction

was so prejudicial that it will support a collateral attack upon the

constitutional validity of a state court conviction is even greater than the

showing required in a direct appeal. The question in such a collateral

proceeding is whether the ailing instruction so infected the entire trial that

the resulting conviction violates due process, not merely whether the

instruction is undesirable, erroneous, or even “universally condemned,”

and an omission or incomplete instruction is less likely to be prejudicial

than a misstatement of the law. See Henderson v. Kibbee, 431 U.S. 145,

154-155 (1977).

      The challenged instruction must not be judged in isolation but must

be considered in the context of the entire jury charge. See Jones v. United

States, 527 U.S. 373, 391 (1999). Further, any ambiguity, inconsistency

or deficiency in a jury instruction does not by itself necessarily constitute a

due process violation. See Waddington v. Sarausad, 555 U.S. 179, 190

(2009). It is not enough that there might be some “slight possibility” that

                                      9
the jury misapplied the instruction. Id. at 191. A habeas petitioner’s

burden of showing prejudice is especially heavy when a petitioner claims

that a jury instruction was incomplete, because an omission, or an

incomplete instruction, is less likely to be prejudicial than a misstatement

of the law. See Hardaway v. Withrow, 305 F.3d 558, 565 (6th Cir. 2002).

      While Petitioner argues that the judge should have given the jurors

the deadlocked jury instruction, CJI 2d 3.12, a trial court’s failure to do so,

in response to a jury’s indication of possible deadlock, “is not invariably

fatal to the conviction.” See Bedford v. Collins, 567 F.3d 225, 238 (6th Cir.

2009). The failure to give the jurors the deadlocked jury instruction, with its

caveat about not surrendering one’s honest beliefs, does not entitle

petitioner to relief.

      Petitioner further argues that the judge’s instruction to the jurors to

continue deliberating precipitated individual jurors to engage in improper

outside research. The Michigan Court of Appeals rejected petitioner’s

claim, finding no evidence to establish when jurors engaged in the outside

research and noted “that a trial court is not required to immediately provide

the deadlocked jury instruction when a jury indicates that it is at an

impasse[,]”. Searcy, 2013 WL 4609125, at *7 (citing People v. Lett, 466

Mich. 206, 222–223; 644 N.W.2d 743 (2002)).

                                      10
      On the second full day of deliberations, the jury sent a message

asking if it could “declare a hung jury” based on “a serious difference of

opinion on the verdict.” The trial court judge informed defense counsel of

the inquiry and then instructed the jury to continue their deliberations. The

next day, the jury was able to render a verdict.

      It is axiomatic that “a trial court may properly encourage a

deadlocked jury to continue its deliberations and attempt to reach a

verdict.” U.S. v. Aloi, 9 F.3d 438, 443 (6th Cir. 1993)(citing Allen v. United

States, 164 U.S. 492, 501–02 (1896)). “A charge that strays too far from

the charge approved in Allen will rise to the level of a constitutional

violation only if ‘in its context and under all the circumstances, [the charge]

... was coercive.’” Id. (quoting Williams v. Parke, 741 F.2d 847, 850 (6th

Cir. 1984)(quoting Jenkins v. United States, 380 U.S. 445, 446(1965)).

The judge’s instruction to the jurors to continue deliberating was not

unduly coercive, because the judge “did not pressure a decision in a

particular direction.” U.S. v. Lash, 937 F.2d 1077, 1086 (6th Cir. 1991).

The Michigan Court of Appeals reasonably determined that it was in the

trial court’s discretion whether to provide the deadlock jury instruction and

that failure to provide the instruction did not lead to juror misconduct;



                                      11
therefore, petitioner is not entitled to habeas relief on his first claim. See

Early v. Packer, 537 U.S. 3, 10-11 (2002).

           3. Claim # 3. The newly discovered evidence claim.

      Petitioner finally contends that he is entitled to a new trial based on

newly discovered evidence. Petitioner alleges that his Fifth and Sixth

Amendment rights where violated when the trial court denied his motion

for a new trial to allow petitioner to present the affidavit of Tyree

Washington, which petitioner submits is new, reliable, and trustworthy

evidence of petitioner’s innocence.

      To the extent that petitioner seeks habeas relief based on his actual

innocence, he would not be entitled to the issuance of a writ. In Herrera v.

Collins, 506 U.S. 390, 400 (1993), the Supreme Court held that claims of

actual innocence based on newly discovered evidence fail to state a claim

for federal habeas relief absent an independent constitutional violation

occurring in the underlying state criminal proceeding. Federal habeas

courts sit to ensure that individuals are not imprisoned in violation of the

constitution, not to correct errors of fact. Id., see also McQuiggin v.

Perkins, 569 U.S. 383, 392 (2013)(“We have not resolved whether a

prisoner may be entitled to habeas relief based on a freestanding claim of

actual innocence”). Freestanding claims of actual innocence are not

                                      12
cognizable on federal habeas review, absent independent allegations of

constitutional error at trial. See Cress v. Palmer, 484 F.3d 844, 854-55

(6th Cir. 2007)(collecting cases).

      Furthermore, the affidavit of Tyree Washington is not newly

discovered evidence as reasonably determined by The Michigan Court of

Appeals:

      “For a new trial to be granted on the basis of newly discovered
      evidence, a defendant must show that: (1) the evidence itself, not
      merely its materiality, was newly discovered; (2) the newly
      discovered evidence was not cumulative; (3) the party could not,
      using reasonable diligence, have discovered and produced the
      evidence at trial; and (4) the new evidence makes a different
      result probable on retrial.” “[N]ewly available evidence is not
      synonymous with newly discovered evidence sufficient to warrant
      a new trial.”

      In this instance, Washington’s assertion that he was the
      perpetrator of this crime is not newly discovered. Extensive
      testimony was elicited at trial from Christopher Richardson and
      LaJoia Stevenson indicating Washington’s assertions of guilt for
      the death of Watson. Defense counsel was informed by the
      prosecutor that Washington was in federal custody and had
      implicated himself in this murder. Defense counsel was clearly
      aware of Washington’s proposed testimony at the time of trial
      and the information was used, in part, to buttress Ewing’s alibi
      defense that he was elsewhere at the time of the homicide. As
      such, it cannot be construed as newly discovered.

      In addition, “Michigan courts have held that a defendant’s
      awareness of the evidence at the time of trial precludes a finding
      that the evidence is newly discovered, even if the evidence is
      claimed to have been ‘unavailable’ at the time of trial.”
      Specifically, when a defendant knew or should have known that

                                     13
         a codefendant could provide exculpatory testimony, but did not
         obtain that testimony because the codefendant invoked the
         privilege against self-incrimination, the codefendant’s posttrial
         statements do not constitute newly discovered evidence, but are
         merely newly available evidence.

         In the circumstances of this case, Washington’s assertion of
         culpability cannot be construed as newly discovered evidence.
         Information regarding Washington’s provision of exculpatory
         information was made available during the trial, and two
         witnesses even testified regarding his alleged statements. While
         Washington has now provided an affidavit and indicated a
         willingness to testify, this evidence is only newly available and,
         therefore, insufficient to justify the grant of a new trial.

 Searcy, 2013 WL 4609125, at *10 (internal citations omitted).

         Petitioner is not entitled to habeas relief on his newly discovered

 evidence claim, because the affidavit of Tyree Washington is cumulative

 evidence of the trial testimony provided by Christopher Richardson and

 LaJoia Stevenson regarding Washington’s assertions of guilt for the death

 of Watson. See Pudelski v. Wilson, 576 F.3d 595, 612 (6th Cir. 2009).

                               III. A certificate of appealability

         A habeas petitioner must receive a certificate of appealability

 (“COA”) in order to appeal the denial of a habeas petition for relief from

 either a state or federal conviction.2 28 U.S.C. §§ 2253(c)(1)(A), (B). A

        2
          Effective December 1, 2009, the newly created Rule 11 of the Rules Governing Section 2254
Cases in the United States District Courts, 28 U.S.C. foll. § 2254, provides that “[t]he district court must
issue or deny a certificate of appealability when it enters a final order adverse to the applicant.” Rule 11(a),
28 U.S.C. foll. § 2254; see also Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).


                                                      14
court may issue a COA “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When a federal district court rejects a habeas claim on the merits, the

substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the district court’s assessment of the

constitutional claim debatable or wrong. See Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

      This Court denies a certificate of appealability because reasonable

jurists would not find this Court’s assessment of petitioner’s remaining

claims to be debatable or wrong. See Slack v. McDaniel, 529 U.S. at 484.

      Although this Court will deny a certificate of appealability to

petitioner, the standard for granting an application for leave to proceed in

forma pauperis (IFP) is a lower standard than the standard for certificates

of appealability. See Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D.

Mich. 2002)(citing United States v. Youngblood, 116 F.3d 1113, 1115 (5th

Cir. 1997)). Whereas a certificate of appealability may only be granted if

petitioner makes a substantial showing of the denial of a constitutional

right, a court may grant IFP status if it finds that an appeal is being taken

in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App.24 (a).



                                      15
“Good faith” requires a showing that the issues raised are not frivolous; it

does not require a showing of probable success on the merits. Foster, 208

F. Supp. 2d at 765. Although jurists of reason would not debate this

Court’s resolution of petitioner’s claims, the issues are not frivolous;

therefore, an appeal could be taken in good faith and petitioner may

proceed in forma pauperis on appeal. Id.

                                 IV. ORDER

      Based upon the foregoing, IT IS ORDERED that:

      (1). The Clerk of the Court shall reopen the case to the Court’s
      active docket.

      (2). The conditional grant of a writ of habeas corpus dated
      November 20, 2017 is amended. The petition for a writ of
      habeas corpus is GRANTED on petitioner’s second claim.
      Unless the State of Michigan take action to afford petitioner an
      evidentiary hearing on his juror misconduct claim in the Wayne
      County Circuit Court within 120 days of this Court’s order, he
      may apply for release from custody.

      (3). The petition for a writ of habeas corpus is DENIED WITH
      PREJUDICE with respect to the remaining claims.

      (4) A certificate of appealability is DENIED.

      (5) Petitioner will be granted leave to appeal in forma pauperis.


                              s/Denise Page Hood
                              HON. DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE
Dated: April 30, 2019

                                      16
